      Case 1:17-cv-03392-VEC-SDA Document 165 Filed 02/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

      DAVID A. JOFFE,

            Plaintiff,
                                                       Case No. 17-cv-3392 (VEC) (SDA)
 v.
                                                       DECLARATION OF DAVID A. JOFFE
      KING & SPALDING LLP,

         Defendant.

       I, David A. Joffe, Esq., am an attorney admitted to practice before this Court and am the

plaintiff in this action, proceeding pro se. I submit this Declaration in support of Plaintiff’s

Memorandum of Law in Opposition to Defendant’s Motion to Exclude the Testimony of Gordon

Kamisar, and pursuant to 28 U.S.C. § 1746 hereby declare:

       1.         Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

transcript of the October 20, 2017 deposition of M. Robert Thornton.

       2.         Attached hereto as Exhibit 2 is a true and correct copy of the Expert Report of

Gordon Kamisar, dated October 10, 2018.

       3.         Attached hereto as Exhibit 3 is a true and correct copy of the Rebuttal Expert

Report of Carlynn Magliano Sweeney, dated November 9, 2018.

       4.         Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the

transcript of the November 15, 2018 deposition of Carlynn Magliano Sweeney.

       5.         Attached hereto as Exhibit 5 is a true and correct copy of the transcript of the

November 19, 2018 deposition of Gordon Kamisar.

       6.         Attached hereto as Exhibit 6 is a true and correct copy of K&S’s Associate

Salary Scale, dated July 2016 and bearing Bates number K&S_0000350.
        Case 1:17-cv-03392-VEC-SDA Document 165 Filed 02/20/19 Page 2 of 2



         7.     Attached hereto as Exhibit 7 is a true and correct copy of the Complaint in

Hoeffner v. Orrick. Herrington & Sutcliffe LLP et al., No. 602694/2005 (N.Y. Cnty.), dated July

22, 2005.

         8.     Attached hereto as Exhibit 8 is a true and correct copy of excerpts from the

transcript of the October 3, 2017 deposition of David A. Joffe.

         9.     Attached hereto as Exhibit 9 is a true and correct copy of the unsigned

Separation Agreement offered by King & Spalding to David A. Joffe and dated December 7,

2016.

         10.    Attached hereto as Exhibit 10 is a true and correct copy of the King & Spalding

policy on Claims, Situations That Might Lead to Claims, and Subpoenas/Discovery Directed to

the Firm and Its Lawyers, bearing Bates number K&S_0003544.

         11.    Attached hereto as Exhibit 11 is a true and correct copy of an email from M.

Carter to D. Tetrick and M. Moss, copying L. Keyes, dated June 30, 2016 and bearing Bates

numbers K&S_0003274-75.



I declare under penalty of perjury that the foregoing is true and correct.

Dated: February 13, 2019                                      By:        /s/ David A. Joffe       J
                                                                      David A. Joffe, Esq. (pro se)
